DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
No IDS has been filed for this application.  Applicant is reminded of the duty to disclose from section 2100 of the MPEP:
37 C.F.R. 1.56;  Duty to disclose information material to patentability.
A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The purpose of the amendment is to cure clear grammatical errors in certain claims, and to make the title more indicative of the claimed invention.
The application has been amended as follows:

BEGINNING OF EXAMINER’S AMENDMENT

	In the Title:  Please amend the title as follows:
		FIELD-SEQUENTIAL DISPLAY PANEL, DISPLAY MODULE, AND DRIVING METHOD THEREOF

	In the Claims:
		Regarding claim 1, please amend line 6 as follows:
units is provided with a second sub-pixel driving circuit; and

Regarding claim 8, please amend line 6 as follows:
 sub-pixel units is provided with a second sub-pixel driving unit; and

Regarding claim 15, please amend line 7 as follows:
 units is provided with a second sub-pixel driving unit; and

END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:   The prior art is silent regarding a display panel as configured as recited in claim 1.  The closest prior art is Um et al. (US PGPUB 2019/0347976 A1; “Um” hereinafter) who discloses DRIVING METHOD OF DISPLAY PANEL, DISPLAY PANEL AND DISPLAY DEVICE.  At figure 6, Um depicts a display panel with columns of R, G, B sub-pixels, each column supplied by a same source line, with each column’s connection to the source line subject to a control signal from a timing controller.  Um differs from the claimed invention at least in that Um is silent regarding a plurality of switching units, arranged in one-to-one correspondence with the second sub-pixel units and located within the second sub-pixels.  Um’s switching units are neither arranged in a one-to-one correspondence with the second sub-pixel unis or located within the second sub-pixels.  Um is also silent regarding a first display area comprising a plurality of first pixel units, and a second display area comprising a plurality of second pixel units, each second pixel unit comprising a plurality of second sub-pixel units.  Claims 8 & 15 are similarly situated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US PGPUB 2019/0042066 A1) discloses ELECTRONIC DEVICE COMPRISING MULTIPLE DISPLAYS AND METHOD FOR OPERATING SAME.  At figure 3E, Kim depicts a display 320 with two distinct display regions 322 & 324.
Ding et al. (US PGPUB 2019/0393286 A1) discloses TERMINALS AND DISPLAY SCREENS.  At paragraph 78, Ding teaches a front facing camera disposed behind a display screen.
Musgrave et al. (US PGPUB 2015/0271392 A1) discloses System and Method for Coordinating Image Capture in a Camera Hidden Behind a Display Device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURENCE J LEE/Primary Examiner, Art Unit 2624